

116 S3753 IS: VA Directly Returning Opioid Prescriptions Act
U.S. Senate
2020-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3753IN THE SENATE OF THE UNITED STATESMay 18, 2020Mr. Braun (for himself and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to ensure that certain medical facilities of the Department of Veterans Affairs have physical locations for the disposal of controlled substances medications.1.Short titleThis Act may be cited as the VA Directly Returning Opioid Prescriptions Act.2.Requirement for certain Department of Veterans Affairs medical facilities to have physical location for the disposal of controlled substances medications(a)In generalThe Secretary of Veterans Affairs shall ensure that each covered Department medical facility has a physical location where patients may dispose of controlled substances medications.(b)Covered Department medical facilityIn this section, the term covered Department medical facility means a medical facility of the Department of Veterans Affairs with—(1)an on-site pharmacy; or(2)a law enforcement officer.